PER CURIAM.
 We can see no reason for saying that the findings of fact in this case were “clearly erroneous.” If the barge had been as stout as was necessary for the service on which she was engaged, there is no reason to suppose that the wind and seas to which she was exposed would have produced the injuries she suffered, for the weather was of the kind likely to be encountered on any day in January. We have so often declared that we would not review findings of fact in these cases that it surprises us that so many patently fruitless appeals continue to be taken.
Decree affirmed.